Dissenting opinion by
Judge Nunn.
I must dissent from the opinion rendered in this case. I agree that a person may use his own property as he wishes, having due and proper regard for the rights and privileges of ethers. According to the pleadings, appellee knew that appellant was engaged in a lawful business on his premises, and that at most any moment he might have a horse’s foot upon his knee and to fire the blast without notice would, in all probability cause him serious injury. Under the circumstances it was appellee’s duty *113to, by some means, give appellant and others near by engaged in a lawful occupation, notice of the intended blast, that they might by the use of ordinary care, protect themselves. Especially is this true when at appellant’s request, appellee had theretofore given him such notice ■until the occasion complained of. And, if appellee had the right to fire the blast without notice, as stated in the opinion, its habitual conduct in giving the notice had induced appellant to believe that the blast would not be made without notice, and appellee had no right to change its conduct in this respect without previous notice to appellant.